Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of PCT/US2020/013677, filed on 01/15/2020.
Claims 1-22 are currently pending in this patent Application.
The preliminary amendment filed on 01/11/2022, withdrawing claims 3, 12-21 and 22 is acknowledged. 
The Examiner is also acknowledging the filing of a Petition to make this patent application as a TrackOne under 37 CFR 1.102(e) filed on 07/15/2021, and the petition has been granted on 09/29/2021.
Election/Restriction
Applicant's election with traverse of Group I, Claim(s) 1-11, drawn to a method of enzymatically forming an N-,2-0,3-0,6-0-sulfated heparan sulfate (N,2O,3O,6O-HS) product in the absence of 3'-phosphoadenosine 5'-phosphosulfate (PAPS), the method comprising the following steps: a. forming a reaction mixture comprising: i. a sulfo group donor, the sulfo group donor consisting of an aryl sulfate compound; ii. N-,2-O,6-O-sulfated heparan sulfate (N,2O,6O-HS); and iii. a non-natural glucosaminyl 3-O sulfotransferase enzyme (3OST), engineered to have sulfotransferase activity with an aryl sulfate compound as a sulfo group donor and N,2O,6O-HS as a sulfo group acceptor; b. binding the aryl sulfate compound within the enzyme active site; and c. catalyzing the transfer of the sulfo group from the aryl sulfate compound to N,2O,6O-HS, 
Arguments: The traversal is on the ground(s) that the Action states that "Inventions I and II are related as product and process of use, and that inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). To support its requirement for restricting between Invention I and Invention II, the Action alleges that "[i]n the instant case protein can be used for the materially different process of inducing an antibody" (see Restriction Action, pg. 4). However, MPEP §808 states that every requirement to restrict must contain two threshold findings: "(A) the reasons (as distinguished from the mere statement of conclusion) [emphasis added] why each invention as claimed [emphasis in the original] is either independent or distinct from the other(s); and (B) the reasons why there would be a serious [search and examination] burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction there between". Neither threshold with respect to Invention I and Invention II is met, because: (1) the Action provides no additional support that the inventions are independent and distinct other than the conclusory statement that a protein can be used to induce an antibody, and (2) while the Action appears to cite MPEP §808.02's "appropriate explanations" that a serious search and examination burden on the Examiner and Office exists, the Action merely indicates that "one or more of the following reasons apply" without stating which reason applies or how it applies. Therefore, the action fails to properly support the requirement to restrict between Inventions I and II.
Response: This is not found persuasive because the Examiner clearly indicated in the Restriction Requirement that-
3.	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 	In the instant case the protein can be used for a materially different process of inducing an antibody, and that process is different than the claimed process. Furthermore, if the product (claims) is elected, the process (claims) would be rejoined at the time of the allowance of this patent application provided that the scope of the method claim should be same as product claim.
So, is the antibody production using claimed protein cursory or experimental evidence? It is experimental evidence, if you are a molecular biologist, you will know, otherwise, you would not know. Can Covid-19 protein can produce an antibody? The answer is yes, and the vaccine strategy is based on antibody production, either from protein or mRNA, where mRNA is translated to the protein, which induce the antibody, and this protein was made in a laboratory, and needed to inject in animal or human subject.  So, do I believe it? Or I have to ask vaccine provider to show me the evidence. 
The examiner also stated in the Restriction Requirement that-
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
	So, the burden of search is already indicated, and the Examiner will provide evidence of search along with a Non-Final Rejection Office action, but not with the Restriction Requirement, which is not examination but separation of inventions because claims are often written with a type writer by typing  with many invention including claiming something present in the whole world and thus, Restriction Requirement is valid for independent and distinct inventions and to reduce the burden, and the examiner does not need to provide evidence of searching in a computer, or a process of inducing an antibody in a laboratory animal or human. 
	Arguments for species election: Applicants also traverse the species election, of proteins sequences and state that Applicant notes that while the Action refers to the species 1) to 3) as "natural SEQ ID NOs" (see Restriction Action, pg. 3), SEQ ID NO: 147, SEQ ID NO: 149, and SEQ ID NO: 151 are in non-natural enzymes, wherein amino acid residues within SEQ ID NO: 154 having the designation, "Xaa," are selected to result in each sequence, respectively. 
Within Invention I, Claims 1-2 and 4-11 read on the elected group. This election is made with traverse. The Action cites sections 806.04 and 808.01 of the MPEP to allege that inventions are unrelated if "it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects". 
endent [emphasis added] unrelated inventions", and as defined in MPEP §802.01(I), "[t]he term 'independent' (i.e. unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation, and effect." The MPEP provides such examples of independent and unrelated inventions as "an article of apparel and a locomotive bearing" or "a process of painting a house and a process of boring a well" (MPEP §806.06). On the other hand, MPEP §802.01(II) states that "[t]wo or more inventions are related (i.e. not independent) if they are disclosed as connected in at least one [emphasis added] of design (e.g. structure or method of manufacture), operation (e.g. function or method of use), or effect". Accordingly, the MPEP provides no basis, either expressly or implied, that the enzymes having the amino acid sequences of SEQ ID NO: 154, SEQ ID NO: 155, SEQ ID NO: 156, SEQ ID NO: 157, SEQ ID NO: 158, SEQ ID NO: 159, SEQ ID NO: 160, SEQ ID NO: 147, SEQ ID NO: 149, and SEQ ID NO: 151, which are described in the specification and claimed as having a nearly identical design (sequences and structure), operation (functioning as a sulfotransferase with aryl sulfate- dependent activity in the absence of PAPS), AND effect (forming an N,20,30,60-HS product) would be anything but dependent and related to each other. Therefore, the Action fails to establish that, relative to each other, the enzymes in groups (a) to (g) and 1) to 3) are independent and unrelated inventions that must be restricted. Further, as Examiner is aware, restriction of an application is discretionary, and a restriction requirement is made only to avoid placing an undue examination burden on the Examiner and the Patent Office. If the members of a proper Markush group, e.g., the claimed enzymes having the amino acid sequences SEQ ID NO: 154, SEQ ID 
Response: This is not found persuasive because applicant’s arguments and analysis was based on Independent and Distinct invention of each of the sequences species, but the Examiner did not restricted the sequences, but made a species election requirement, which is just for starting the examination process and the Examiner will continue to examine remaining sequences species before allowance. The examiner explained that the species of non-natural protein sequences (a) to (g) and natural protein 1) to 3) are unrelated structurally and chemically.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different enzymes amino acids sequence (claims 5 and 12). Therefore, where structural identity is required, such as proteins or enzyme amino acid sequence, the different amino acids sequences have different effects, i.e. each 
Furthermore, the examiner only asked for electing a single species rather than election as invention of sequences recited in a Markush group style claim and MPEP 803.02 clearly indicates that species election is valid (see, Copy of MPEP 803.02 as shown below). 
803.02 Election of Species Requirements – Markush Claims [R-10.2019]
I. MARKUSH CLAIMS
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups).
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species. See subsection III, below. The applicant’s election serves as a starting point for the search and examination of the claim.
See MPEP § 2117 for a general discussion of Markush claims, guidance and examples regarding the determination of whether a Markush grouping is proper, and rejections on the basis that a claim contains an improper Markush grouping. A rejection based on an improper Markush grouping should be made in an Office action on the merits. In certain circumstances, both a provisional election of species requirement and an improper Markush grouping rejection may apply to the same claim.
See MPEP § 2111.03, subsection II, and MPEP § 2173.05(h) for a discussion of Markush claims and compliance with the definiteness requirement of 35 U.S.C. 112(b).
II. PROPER MARKUSH GROUPING
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .")(citations omitted). Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole. See Harnisch, 631 F.2d at 722, 206 USPQ at 305 ("in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components").
See MPEP § 2117 for guidance and examples regarding the determination of whether a Markush grouping is proper.
In accordance with the principles of compact prosecution, if the examiner determines that one or more claims appear to include an improper Markush grouping (see MPEP § 2117), the examiner should require the applicant to elect a species. Note that if a written provisional election of species requirement must be made separate from the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits.
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits, with one exception. If the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not require provisional election of a single species. See MPEP § 808.02
An examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species) in a Markush claim using form paragraph 8.01 when claims limited to species are present or using form paragraph 8.02 when no species claims are present. See MPEP § 808.01(a) and § 809.02(a). If a Markush claim depends from or otherwise requires all the limitations of another generic or linking claim, see MPEP § 809.
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
B. Provisional Election of Species
If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together. The examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim.
In accordance with current practice, when an examiner chooses to require a provisional election of species, in most cases the examiner should call the applicant to request a telephonic election. See MPEP § 812.01. If the applicant elects by telephone, form paragraph 8.23 should be used in the next Office action on the merits. The examiner should note whether the election was made with or without traverse. If a rejection on the basis of an improper Markush grouping is to be made, it should be done in the first Office action on the merits with the written provisional election of species requirement.
If a written provisional election of species requirement is made prior to the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an 8.23.01 if the applicant declined to elect by telephone.
C. Initial Examination of Elected Species1. Rejection of Claims to Elected Species
Examination on the merits begins after the applicant’s election. If the elected species or group of patentably indistinct species is anticipated by or obvious over the prior art, an appropriate art-based rejection of any claim that reads on the elected species or group of patentably indistinct species should be made. Non-prior art rejections that apply to the elected species or group of patentably indistinct species should also be made. If the election was made with traverse, it should be treated in accordance with MPEP § 821.01.
If the Markush grouping was improper, a rejection on the basis of there being an improper Markush grouping should be made as described in MPEP § 2117. The examiner should use form paragraph 8.40 to make the improper Markush grouping rejection and to advise the applicant of the species that do not belong to a proper Markush grouping that includes the elected species. The form paragraph also serves to advise the applicant that a rejection on the basis of there being an improper Markush grouping is an appealable rather than a petitionable matter.
Example 1.
A claim is drawn to a proper Markush grouping of species A, B, or C. The three species are patentably distinct, and the examiner requires a provisional election. Species A is elected. The examiner rejects species A over prior art, and indicates that species B and C have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement.
Example 2.
A claim is drawn to a Markush grouping of species A, B, C, D, or E. The five species are patentably distinct, and the examiner requires a provisional election. The grouping of species A, B, or C is a proper Markush grouping. However, the grouping of species A, B, C, D, or E is not a proper Markush grouping. Species A is elected. The examiner rejects species A over prior art, and indicates that species B, C, D, and E have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement. The examiner should also reject the claim on the basis of there being an improper Markush grouping using form paragraph 8.40. The improper Markush grouping rejection should indicate that species D and E do not belong to the proper Markush grouping of species A, B, or C.
2. Elected Species in Proper Markush Grouping Allowable over the Prior Art
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The 35 U.S.C. 121 in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting).


The MPEP 803.02 further stated that “2. Elected Species in Proper Markush Grouping Allowable over the Prior Art: If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, 102 and 103, nonstatutory double patenting, and proper Markush grouping)”.

 There were ten (10) polypeptide sequences are claimed and corresponding ten (10)  polynucleotides sequences needed to be searched to accurately examining the claimed invention, i.e. total 20 sequences and each of the sequences requires 8 databases search (.rag, .rup, .rpr, .rai, ..rapm, .rapn, .rapbm and .rapbn for polypeptide sequence), and thus, total 80 databases search for only polypeptides and 80 databases search for only polynucleotides of total 80+ 80 = 160 databases search, and each of the sequences in each of the databases has to analyze by manually by looking through the eye with special attention to relevancy to the subject matter of the claimed invention with priority date, as well as if there is any variant claimed, which would create a serious search burden to the Office and as well as to the examiner. Furthermore, applicants are reminded that species election is just for beginning the examination, but not for sequence elimination. Attorney Docket No.: SG0136-US-CON Inventor: Conradie et al. Serial No.: 16/947,598 
Applicants request for rejoinder is noted. However, current claims of elected Group I and elected sequence species are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
Filing Date: August 7, 2020 Page 3 	The requirement is still deemed proper and is therefore made FINAL.
Claims 3 (withdrawn by the applicants), 12-21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-2, 4-10 and 11 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional applications 62/792,440, filed on 01/15/2019, 62/797,466, filed on 01/28/2019, 62/808,074, filed on 02/20/2019 and 62/853,261, filed on 05/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Specification objections and Non-compliance of Sequence Rule
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in Specification, Drawing and Claims; the 37 CFR 1.821(b) requires….Any sequence comprising 10 or more nucleotides or 4 or more amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, filed on 12/22/2021, Specification, filed on 07/15/2021 or Drawings, filed on 07/15/2021,  the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, Claim: 2; Drawings: Fig. 6A-C, Fig. 17A-D, Fig. 21A-C, and Fig. 26A-C;  and Specification: page 3, 4, 8, 9, 15, 24, 57, 62,  69, 77, 81, 92, and 93). Appropriate correction is required.

Claim Objections
Claims 2, 4, 5-10 and 11 are objected to in the recitation “according to claim”, which should be changed to “of claim”. Appropriate correction is required.
Claim 4 is objected to in the recitation “wherein the non-natural 2OST enzyme comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 154 --- SEQ ID NO: 160”, which should be changed to “wherein the non-natural 2OST enzyme comprises an amino he amino acid sequence of SEQ ID NO: 154 --- SEQ ID NO: 160”. Appropriate correction is required.
Claim 5 is objected to in the recitation “an amino acid sequence selected from the group consisting of SEQ ID NO: 147 --- SEQ ID NO: 151”, which should be changed to “an amino acid sequence selected from the group consisting of the amino acid sequence of SEQ ID NO: 147 --- SEQ ID NO: 151”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite and vague in the recitation “G-V-R-K-G-G” in the context of natural 3OST enzyme conserved amino acid sequence motif of i, which is confusing because this sequence motif does not make sense without SEQ ID No. (See, Claim 2 objections for Non-Compliance of Sequence Rule above) and without SEQ ID No. the patentability of this sequence cannot be determined to understand and analysis of the precise meaning of this sequence for patentability. 
Similarly, claim 2 is also indefinite and vague in the recitation “G-V-R-K-G-G-” in the context of natural 3OST enzyme conserved amino acid sequence motif of i, which is confusing because absent a reference to a sequence of the natural 3OST enzyme to which conserved amino natural 3OST enzyme? In the art, natural 3OST enzyme can be multiple forms derived from many unknown sources as well as many mutants, variants and fragments thereof. Therefore, the recitation “G-V-R-K-G-G” in the context of natural 3OST enzyme is confusing.  For art rejection, the Examiner will not consider this amino acid sequence “G-V-R-K-G-G-” as a claim limitation. Clarification is required.

Conclusion
Status of the claims:
Claims 2, 4 and 5 are rejected.
Claims 6-10 and 11 are objected to.
 Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656